            Case 1:18-cv-07660-RA Document 57 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC#:
 NEIL GONZALEZ,                                                       DATE FILED: 6-1-20

                               Plaintiff,
                                                                         18-CV-7660 (RA)
                          v.
                                                                              ORDER
 METRO-NORTH COMMUTER
 RAILROAD,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

         The Court will hold a brief telephone conference on June 4, 2020 at 12:00 p.m. to discuss

scheduling in this case. The parties shall use the dial-in information provided below to call in to

the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         If it is not feasible for the parties to appear telephonically at that time, they should jointly

notify the Court by letter filed on ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      June 1, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
